Citation Nr: 1029042	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  02-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries to the feet.

2.  Entitlement to service connection for residuals of cold 
injuries to the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board remanded this case in October 2003 and August 2004 for 
additional development and consideration.  

The Board subsequently, in March 2008, issued a decision denying 
the claims, and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).

In a December 2009 memorandum decision, the Court vacated the 
Board's decision and proceeded to remand the claims to the Board 
for still further development and readjudication in compliance 
with directives specified.  The Court entered judgment in January 
2010.  And to comply with the Court's order, the Board in turn is 
again remanding these claims to the RO via the Appeals Management 
Center (AMC).


REMAND

The Court vacated the Board's March 2008 decision because the 
Board relied on an inadequate VA examination.  Moreover, although 
not a basis for vacating the Board's decision, the Court 
indicated in its memorandum decision that VA may not have 
satisfied the duty to assist in obtaining all service treatment 
records.  Therefore, both of these issues need to be addressed 
before the Board may readjudicate the Veteran's claims.



The available service treatment records make no reference to any 
residuals of cold injuries involving the feet or hands.  However, 
the Veteran indicated in his informal brief that he does not 
"know what happened to the report from the [c]linic at 
Camp Fuji, Japan from when I was there in February and March 
1971. . . .  I remember going to the clinic and if my memory 
serves me right I complained of the burning and tingling 
sensation in my hands and especially my feet, sometimes it felt 
like needles were being stuck in my hands and feet."  None of 
these records, however, are in the claims file.

In a document from the Commandant of the Marine Corps in response 
to a request by the Beaver County Department of Veterans Affairs 
for a copy of the Veteran's service treatment records, it was 
noted that all available medical records were forwarded to VA.  
In its memorandum decision, however, the Court explained that 
this request may not be sufficient to satisfy the duty to assist, 
because while the record contains requests by the RO for the 
Veteran's service treatment records, the record does not indicate 
what responses were received by the RO or whether the RO 
determined that continued efforts to find the missing records 
would be futile.  

Thus, the RO/AMC should attempt to determine whether any service 
treatment records from Camp Fuji, Japan, are missing, and, if so, 
make all reasonable efforts to obtain them.   See 38 U.S.C.A. § 
5103A(c)(1).  The Secretary's efforts to obtain records from a 
Federal department or agency "shall continue until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile.  See 38 U.S.C.A. § 5103A(b)(3); see also 38 C.F.R.  § 
3.159(c)(2) (2009) (providing that "VA may conclude that no 
further efforts are required . . . .[when] the Federal department 
or agency advises VA that the requested records to not exist or 
the custodian does not have them"). 

After attempting to obtain any missing service treatment records, 
a medical opinion should be obtained to determine whether the 
Veteran currently suffers from residuals of cold injuries to his 
feet and/or hands as a result of service.  The Court's basis for 
vacating the March 2008 Board decision was that an October 2004 
VA medical examination relied on by the Board was inadequate 
because the examiner failed to provide any supportive rationale 
for his conclusion that "no residuals of cold injury are seen 
right now." (emphasis added).  The Court explained that the 
examiner's statement that no residuals are seen " right now' 
seems to suggest that there could be other points in time when 
residuals may be observed.  For example, the Veteran reported 
that his feet and hands have continued to bother him "especially 
when the weather his cold."  A January 2001 VA examination 
report also notes that there was "numbness in the toes of [the 
Veteran's] left foot."

As a result, clarification from the VA examiner, or another 
medical professional, is needed in light of the qualifying nature 
of the VA examiner's opinion.  See Vazquez-Flores v. Peake, 22 
Vet.App. 37, 50 (2008) (the Board should return a medical 
examination for clarification or explain why such action is 
unnecessary in light of contradictory information), vacated on 
other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See 
also Tucker v. West, 11 Vet. App. 369, 374 (1999) (remand is 
appropriate where the record is inadequate). 

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Contact the National Personnel Records 
Center (NPRC), or any other entity deemed 
appropriate, and request a search for any 
service treatment records for the Veteran 
while stationed at Camp Fuji, Japan, from 
February to March 1971.  Any unsuccessful 
attempts to obtain these records should be 
documented and a memorandum of availability 
associated with the claims file.  In other 
words, if no records can be found, indicate 
whether the records do not exist and whether 
further efforts to obtain them would be 
futile.



2.  Schedule the Veteran for another VA 
examination to determine whether he currently 
has a disability involving residuals of cold 
injuries to his feet and/or hands as a result 
of service.  The examination should be 
scheduled when the Veteran's symptoms are in 
an active phase, which according to him is 
most likely to happen during cold weather.  
If still available, have the Veteran examined 
by the VA examiner who conducted the October 
2004 VA examination, but, if unavailable, an 
equally qualified examiner may conduct the 
examination.  

Following a review of the Veteran's claims 
file, completion of the physical examination, 
and receipt of all diagnostic or other test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or greater 
probability) that the Veteran has a 
disability involving residuals of cold 
injuries to the feet and/or hands.  If no 
such residuals are identified at the time of 
the examination, the examiner should indicate 
whether a disability involving residuals of a 
cold injury is present but currently 
inactive.  

If such a disability is diagnosed, the 
examiner should then state whether it is at 
least as likely as not that it was incurred 
in service.  In rendering this opinion, the 
examiner should comment on the service 
treatment records, the Veteran's statements 
that he experienced frostbite of the hands 
and feet in service, any possible cold 
injuries after service, and any other 
evidence deemed relevant by the examiner.  

The examiner must discuss the rationale for 
all opinions and conclusions expressed, 
whether favorable or unfavorable.

3.  Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


